Citation Nr: 1131465	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-23 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, diagnosed as sleep apnea, also claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, due to undiagnosed illness.

3.  Entitlement to service connection for fatigue, due to undiagnosed illness.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to April 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2008, the Veteran requested a Board hearing regarding his claim for service connection for sleeping problems.  He had previously indicated in July 2007 that he did not wish to have such a hearing with respect to his claims for service connection for fatigue and memory loss.  While the Veteran has not been scheduled for his requested hearing, he noted in his May 2008 written statement that he only sought a Board hearing if any doubt remained after the Board reviewed the additional information.  As the Board is granting this claim in full, discussed below, the Board's failure to afford the Veteran his requested hearing is harmless error.

The Veteran's claims were previously before the Board and remanded in April 2010.  They are properly before the Board at this time.

Subsequent to the last adjudication of his claim in June 2011, the Veteran has submitted additional medical evidence showing that he continues to be treated for obstructive sleep apnea.  While the Veteran did not submit a waiver of RO review of this evidence, in light of the full grant of the benefit contained herein, the Board finds that we may proceed with his claim. 


FINDINGS OF FACT

1.  Sleep apnea began during service.

2.  The Veteran's complaints of fatigue are attributable to the diagnosis of sleep apnea.

3.  The Veteran's complaints of memory loss, diagnosed as cognitive disorder, are attributable to the diagnosis of sleep apnea.


CONCLUSIONS OF LAW

1.  Sleep apnea, with fatigue and cognitive disorder, was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The Veteran does not exhibit signs and symptoms of memory loss as a manifestation of undiagnosed illness that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

3.  The Veteran does not exhibit signs and symptoms of fatigue as a manifestation of undiagnosed illness that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the Veteran's claim of entitlement to service connection for sleep apnea is granted in full herein, no further discussion of the duties to notify and assist is necessary with respect to that claim.

To the extent that the Veteran's claims for service connection for fatigue and memory loss, due to undiagnosed illness, are denied herein, notice dated in May 2005 informed the Veteran of what the evidence needed to show to substantiate his claims, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  The Veteran's claims were thereafter initially adjudicated in December 2005.

A July 2008 letter provided information regarding the assignment of disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claims were readjudicated with the issuance of a December 2009 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  VA and private treatment records have been obtained.  In addition, the Veteran was provided with VA examinations pertinent to the claims denied herein in August, September, and October 2010.  As these examinations were conducted by medical professionals, who reviewed the claims file, obtained history from the Veteran, performed examinations, and provided rationales for their conclusions, the Board finds that they are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The appellant in this case is a "Persian Gulf Veteran" since he served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  Therefore, special presumptions apply which do not require that the disability be due to a known clinical diagnosis.  Service connection may be established for a Persian Gulf War veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The Veteran has claimed that he has sleep problems that are due to service and specifically due to an undiagnosed illness based upon service in the Persian Gulf.

A July 2001 neurological study, conducted while the Veteran was in service, shows that he complained of persistent fatigue.  He also complained of increased memory and concentration problems for two years.  Attention, verbal memory, and simple visual memory were unimpaired.  However, the Veteran was found to have a slight reduction in cognitive efficiency, and the factors were noted to include persistent fatigue and intermittent sleep disturbance.

At separation in February 2005, the Veteran reported a history of trouble sleeping and memory loss.  His weight on examination at that time was 227 pounds.

In May 2005, the Veteran underwent VA examination.  He reported that he developed fatigue soon after his return from Desert Storm.  However, it had been severe for the last three years.  He slept for seven to eight hours but woke up tired.  He had a history of occasional snoring.  The fatigue did not prevent him from doing his job, and he had not lost any time because of it.  He also reported memory loss and slowed concentration.  His weight was 228 pounds.  On central nervous system examination, no mental disorder was noted or suspected.  There was no diagnosis established for fatigue or memory loss.

In November 2006, the Veteran underwent VA examination.  His weight was 230 pounds.  He reported waking up tired even after eight hours of sleep since 1992.  He had not been evaluated for sleep apnea.  The diagnosis was that the Veteran had a disturbed sleep pattern.

A VA sleep study report shows that the Veteran was diagnosed as having sleep apnea in December 2006.  His weight was 229 pounds.

In April 2008, the Veteran underwent VA examination.  His weight was 237 pounds.  The medical evidence, including the January 2001 evaluation, February 2005 separation examination, and December 2006 sleep study were reviewed.  The diagnosis was sleep apnea.  The examiner opined that the Veteran's sleep apnea was not first manifested during service.  He stated that, other than the records already noted, he was not provided with any other records detailing the Veteran's fatigue and was provided with no records showing sleep disturbance during service.  The only means by which sleep apnea may be diagnosed is with a sleep study, and the Veteran did not have a sleep study during service, so the examiner could not state whether it was first manifest during service.  There was also no evidence of classic signs of sleep apnea during service, including falling asleep during the day.  In addition, his sleep apnea was extremely mild, making the moderate weight gain he experienced recently the likely cause for his development of sleep apnea.  Therefore, the physician was unable to attribute sleep apnea to service.

In August 2010, the Veteran underwent VA Gulf War examination.  He reported a history of severe fatigue beginning in 1991.  His memory problems began in 1995.  He had no problems with memory at work and no problem relating his medical history to the examiner.  He was not seen for memory problems in service and was able to complete his service without interruption.  Following examination, the diagnosis was sleep apnea, mild.  Symptoms associated with the sleep apnea were fatigue and sleep problems.  The examiner did not detect memory problems with the Veteran.  He had a keen memory for details past and present during the examination.  The examiner opined that fatigue and sleep problems were less likely than not caused by or a result of Persian Gulf service.  The examiner explained that the magnitude of the Veteran's claimed symptoms would make it unlikely he would have been able to function at the level necessary for active duty for the fourteen years he completed after returning from the Gulf War.  He continued to be high functioning and physically active.  His sleep apnea was a result of physical habitus or central nervous system, neither of which would be due to factors related to the Persian Gulf War.  His fatigue and sleep problems could be explained by the mild sleep apnea detected on his sleep study.

In September 2010, the Veteran underwent VA examination for miscellaneous respiratory diseases.  He reported daytime fatigue that began while he was in the Persian Gulf.  He noted trouble concentrating and fatigue.  He also complained of memory loss for the past ten years.  Following examination, the diagnoses were sleep apnea with persistent hypersomnolence and stable but undiagnosed cognitive disorder with short-term memory difficulty and visuospatial difficulties as noted in neuropsychiatric testing.  The effects of the sleep apnea included memory loss and decreased concentration.  The Veteran's service records were reviewed, including the July 2001 evaluation and the separation report of medical history.  Records clearly indicated a diagnosis of sleep apnea in 2006.  The examiner opined that the Veteran's trouble sleeping with daytime sleepiness and fatigue were related to his sleep apnea and periodic leg movement disorder.  His cognitive difficulties may be contributed to by these but were not fully explained.  The examiner believed that the sleep apnea was related to the Veteran's service or was present in service.  He would have to speculate to relate the Veteran's cognitive difficulties to service in the Persian Gulf.  As a rationale, the examiner indicated that sleep apnea was diagnosed shortly after leaving service and therefore should be considered related to the Veteran's service.

In October 2010, the Veteran underwent VA examination for miscellaneous neurological disorders.  He reported ongoing fatigue since 1991 and memory and concentration difficulties since 1997.  Following evaluation, the Axis I diagnosis was cognitive disorder, not otherwise specified.  Axis III diagnoses were sleep apnea and persistent fatigue.  Results of neurological testing suggested that the Veteran continued to experience a slight reduction in cognitive efficiency.  His level of functioning had not changed significantly since he was evaluated in 2001.  He demonstrated mild deficits in immediate verbal memory with more moderate deficits noted in immediate visual memory.  However, long-term retrieval fell within normal limits.  Visual-spatial organization was an area of significant deficit.  There was no difficulty noted in the areas of attention, information processing speed, and executive functioning.  While persistent fatigue and sleep apnea were likely contributors to reduced cognitive efficiency, they did not well explain significant deficits in visual-spatial functioning and visual memory.

After reviewing the record, the Board finds that there are three competent opinions of record addressing whether the Veteran's sleep apnea is related to his service.  While the Veteran is certainly competent to provide evidence regarding his symptoms and their history, he is not competent to provide an opinion with regard to the diagnosis and cause of his sleep disorder, since this is a determination outside the purview of a layperson.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In reviewing the three competent opinions, provided in April 2008, August 2010, and September 2010, the Board finds that the September 2010 VA opinion, which is supportive of the Veteran's claim, is the most probative.  First, the April 2008 VA examiner seemed to base a large part of his opinion on the absence of medical records during service that show sleep disturbance.  However, the Board finds that there were in-service records showing complaints of fatigue and sleep problems.  He then stated that he was unable to determine whether the Veteran had sleep apnea during service because he had not undergone a sleep study, which does not constitute an opinion either way.  Next, his rationale included the reasoning that the Veteran did not demonstrate classic signs of sleep apnea, such as falling asleep during the day.  However, the Board points out that the Veteran has been diagnosed with sleep apnea since 2006 and has never reported falling asleep during the day, and his complaints of fatigue have remained consistent since 2001.  Finally, the April 2008 VA examiner attributes the Veteran's sleep apnea to moderate weight gain.  However, as pointed out by the Veteran, his weight when he left service in February 2005 was 227 pounds, and his weight when he was diagnosed with sleep apnea in December 2006 was 229.  For the Board to accept a two-pound difference as evidence of moderate weight gain, the examiner would have had to provide more explanation.

As such, the Board finds that the rationale provided by the April 2008 VA examiner does not accurately characterize the evidence of record.  Therefore, the Board affords it relatively little probative value.

Furthermore, while the August 2010 VA examiner concluded that sleep apnea was not due to Persian Gulf War service, no opinion was provided as to whether sleep apnea was otherwise due to service or began while the Veteran was in service.  Therefore, as to the question of whether sleep apnea was incurred during service, on a basis other than due to undiagnosed illness resulting from service in the Persian Gulf War, the Board finds that this opinion has no probative value.

Finally, the Board turns to the opinion provided by the September 2010 VA examiner.  The Veteran's medical history was accurately reported, and his service records were reviewed.  Based on the complaints of fatigue during service and the diagnosis shortly after separation, the examiner found that sleep apnea was related to or present during service.  The Board finds that this opinion, based upon an accurate review of the facts and medical history, is the most probative opinion of record.  As such, the Board finds that service connection is warranted for sleep apnea, as having begun during service.

With regard to the Veteran's two remaining claims, the Board finds that the Veteran's fatigue and memory loss have been attributed to his sleep apnea.  All of the medical evidence of record has attributed the Veteran's fatigue to his sleep apnea.  Furthermore, sleep disturbance and fatigue have been shown to have been at least a factor in his reduction in cognitive efficiency.  This was noted to be the case in the July 2001 in-service medical document and the September and October 2010 VA examination reports.  While records dated in May 2005 and August 2010 found no evidence of memory problems, the Board finds that the evidence is at least in equipoise, since the Veteran was diagnosed as having a cognitive disorder after specific neurological evaluation in July 2001 and October 2010.

Even though the probative evidence of record only establishes that the Veteran's fatigue and sleep apnea were likely contributors to his reduced cognitive efficiency but did not explain the whole disability, the Board finds that, when symptoms cannot be separated, they are to be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the Board finds that the Veteran's fatigue and cognitive disorder, claimed as memory loss, are attributable to his service-connected sleep apnea.

With respect to the Veteran's claim that he has fatigue and memory loss that are due to an undiagnosed illness, the Board concludes that the preponderance of the evidence is against the claims.  In this regard, the Board notes that the Veteran's fatigue and memory loss complaints have been attributed to a clinical diagnosis of sleep apnea, and there is no competent opinion even suggesting that they are due to an undiagnosed illness.  As the fatigue and memory loss symptoms are attributable to a clinical diagnosis, service connection for fatigue or memory loss as a chronic disability resulting from an undiagnosed illness must be denied.

In sum, the evidence supports a finding that sleep apnea, with fatigue and cognitive disorder, should be service connected.  However, since the Veteran's complaints of fatigue and memory loss are attributable to a known diagnosis, he is not entitled to service connection for these disorders on an individual basis, due to undiagnosed illness.


ORDER

Service connection for sleep apnea, with fatigue and cognitive disorder, is granted.

Service connection for memory loss, due to undiagnosed illness, is denied.

Service connection for fatigue, due to undiagnosed illness, is denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


